 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   RAYMOND C. WATKINS,                                Case No. 1:18-cv-00876-AWI-EPG-HC
 8                   Petitioner,                        ORDER REGARDING PETITIONER’S
                                                        REQUEST FOR CASE STATUS
 9           v.
                                                        (ECF No. 75)
10   TUOLUMNE COUNTY SUPERIOR
     COURT,
11
                     Respondent.
12

13          On November 29, 2018, Petitioner filed the instant request for case status, indicating that

14 he has moved facilities, has not received any mail regarding his petition since September 8, and

15 “would appreciate being caught up on [his] case by being mailed any documents that [he] may

16 have missed.” (ECF No. 75).

17          As noted in the Court’s November 14, 2018 order, which was mailed to Petitioner’s

18 current address, the findings and recommendation is before the District Judge for consideration.

19 Petitioner has filed numerous objections to the findings and recommendation, and there are no
20 other pending deadlines at this time. The Court notes that it generally is unable to respond in

21 writing to individual inquiries regarding the status of the case, and it will decline to respond to

22 Petitioner’s future inquiries.

23
     IT IS SO ORDERED.
24

25      Dated:     December 3, 2018                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
